Order adjudging the defendant in contempt, striking out its answer and awarding judgment to the plaintiffs as upon a default in pleading, reversed on the law, without costs, and plaintiffs’ motion for such relief denied, without costs, upon condition that within live days from the entry of the order hereon the appellant pay $100 to the respondents, or to their attorneys, and stipulate that Louis 1. Bison, the manager of the apartment house in which plaintiff Sadie Shier is alleged to have been injured, shall submit to an examination before trial on defendant’s behalf at a time and place to be fixed in the order. In the event of appellant’s failure to comply with the foregoing conditions, the order appealed from is affirmed, with ten dollars costs and disbursements. All of defendant’s officers have been or are in Palestine. The court assumes that there was no willful default, although there was delinquency in the omission of one of its officers to attend on the examination before trial. (See Feingold v. Walworth Bros., Inc., 238 N. Y. 446; People v. Henriques & Co., 267 id. 398; Flynn v. Roache, 93 Misc. 284; Likay v. Gottesman, No. 1, 235 App. Div. 820; S. C., Id. 858.) Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur. Settle order on notice.